18-12714-mew              Doc 119          Filed 12/14/20 Entered 12/14/20 12:38:16                    Main Document
                                                       Pg 1 of 1


UNITED STATES BANKRUPTCY COURT                                       Hearing Date and Time:
SOUTHERN DISTRICT OF NEW YORK                                        December 15, 2020 at 10:00 a.m.
-----------------------------------------------------------x
In re:                                                                       Chapter 11

19 Highline Development LLC, et al.,                                 Case No. 18-12714 (MEW)
                                                                             Case No. 19-11068 (MEW)
                                           Debtors.                  Jointly Administered
-----------------------------------------------------------x

                                        CERTIFICATE OF NO OBJECTION

          Pursuant to 28 U.S.C. § 1746, the undersigned hereby certifies as follows:

          1.         On November 20, 2020, Goldberg Weprin Goldstein LLP (“GWFG”) filed an

application seeking final compensation for legal services rendered on behalf of 19 Highline

Development LLC and Project 19 Highline LLC, the Debtors herein, (collectively, the

“Debtors”) (ECF #117) (“Motion”). Contemporaneously with the Motion, GWFG filed a notice

of hearing on the Motion scheduling a hearing on the Motion for December 15, 2020.

          2.         Pursuant to S.D.N.Y. LBR 9006-1, responsive papers are to be served so as to be

received not later than 7 days before the hearing date (the “Objection Deadline”).

          3.         The Objection Deadline has passed and (i) the Motion was filed and served in a

timely fashion, as evidenced by the affidavit of service filed with the Court (ECF #118); (ii) no

objection has been filed or served on the movant, and (iii) there is no objection, responsive

pleading or request for a hearing with respect to the Motion on the docket.

          4.         Accordingly, this Court may enter an order granting the Motion without need for

a hearing, which proposed will be forwarded to the Court no later than December 15, 2020.

Dated: New York, New York
       December 14, 2020                                       Goldberg Weprin Finkel Goldstein LLP
                                                               Attorneys for Debtor
                                                               1501 Broadway – 22nd Floor
                                                               New York, New York 10036
                                                               (212) 221-5700
                                                               By:    /s/ J. Ted Donovan
